Citation Nr: 1758900	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1992 to February 2001 and from September 2004 to November 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a separate issue made by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment, and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU for extra-schedular consideration.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that a review of the record shows that the Veteran has been rated at least 70 percent, with one or more disabilities combinable to 40 percent for the entire period on appeal.  Therefore, the Veteran has met the schedular criteria for entitlement to a TDIU for the entire period on appeal and the Board will turn to the question of whether the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16 (2017).    

Significantly, in this case, the record shows that the Veteran does, in fact, work.  The Board acknowledges that the symptoms from the Veteran's service-connected disabilities may have impacted his ability to maintain employment.  However, there is no indication from the record that there is a sustained inability to maintain employment.  A review of the record shows that the Veteran currently works as a correctional officer with the Federal Bureau of Prisons.  He has been able to maintain such employment without any identified disciplinary problems or consistent performance deficits.    

Therefore, the Board finds that the Veteran does not meet the criteria for an assignment of a TDIU.  Importantly, as he is currently gainfully employed in a fulltime position, his service-connected disabilities clearly do not render him unable to secure and follow gainful employment in a variety of settings.  Further, there are no unusual or exceptional disability factors present.  Therefore, the Board concludes that referral of the TDIU claim for extraschedular consideration is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to a TDIU is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


